DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 28 October 2021 has been entered. 
Claim Status:
1c.	Claims 4-6, 22, 125-134, 136-140 are pending. 
Information Disclosure Statement:

2.	The information disclosure statement, (IDS) filed on 10 October 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The objection to the disclosure is withdrawn, because the embedded hyperlink and/or other form of browser executable code has been deleted. 
2d.	The amendment has overcome the rejection of claims 5 and 7 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
2e.	The rejection of claims 7 and 22 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement, 
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Brian Dudley, (Applicants' Representative) on 14 January 2022.
The application has been amended as follows: 
In The Claims:
3a.  	Please cancel claim 35 without prejudice or disclaimer.  
3b. In claims 136-138, after “thereof” delete “claim 135” and insert ---claim 4---

Conclusion:
4.	Claims 4-6, 22, 125-134, 136-140 are allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        10 January 2022

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647